Citation Nr: 1138669	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  02-08 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for genu recurvatum of the left lower extremity.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.


3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran had active military duty from December 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  This case was previously before the Board in June 2004, at which time it was remanded to the RO for additional development.  One item for development was clarification of whether the Veteran's claim regarding his left lower extremity also related to his right lower extremity.  While the RO solicited clarification from the Veteran in June 2005, no response has been received.  As such, the RO determined to continue the styling of the issues on appeal as is stated on the first page of this decision.  The Board remanded the case again in July 2006 to permit the Veteran to testify at a hearing (he initially requested a Board member hearing but then elected to testify before a Decision Review Officer or DRO).  This hearing was held in January 2007.  The transcript of that hearing has been associated with the claims file and considered in appellate review. 


FINDINGS OF FACT

1.  A May 1956 rating decision that denied service connection for a genu recurvatum of the left lower extremity became final. 

2.  The evidence associated with the claims file subsequent to the May 1956 rating decision is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for genu recurvatum of the left lower extremity, and the claim remains denied.

3.  An October 1998 rating decision that denied service connection for an acquired psychiatric disorder became final.

4.  The evidence associated with the claims file subsequent to the October 1998 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a psychiatric disorder.  The RO therefore considered this claim on its merits, as does the Board.  

5.  The preponderance of evidence shows that an acquired psychiatric disorder first manifested years after service and is not related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1956 determination wherein the RO denied the Veteran's claim of entitlement to service connection for genu recurvatum of the left lower extremity is not new and material, and the Veteran's claim for that benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (1956-2008).

2.  Evidence received since the final October 1998 determination wherein the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the Veteran's claim for that benefit was properly reopened by the RO.   §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (1998-2008).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions and Testimony

The veteran's contentions were elucidated by his sworn testimony at his hearing before the undersigned, and will be summarized here, inasmuch as several contentions go to more than one issue on appeal.  The veteran testified that his cervical strain caused a dull ache that affected his daily life by preventing him from adequate social interaction.  He added that it prevented restful sleep.  It limited his motion by discomfort that was present even while sitting.  Sometimes it prevented him from going to work.  (Transcript at pages 4-5 or T at 4-5.)  He described his head injury in service as occurring when he lit an immersion heater to place it in a water tank, placed about 5 feet off the ground, to prevent its freezing, and the device exploded, throwing him off the top of the tank into a field about 10 yards away.  As a result, he had a constant headache, which became severe at times.  (T at 6-7.)  He had a constant ringing in his ears and difficulty distinguishing between two simultaneous sounds.  He described the headache as dull ache although sometimes he was required to go to a dark room because of them.  He took medication for the headaches, which were worsened by his work in a noisy area.  (T at 7-9.)  He sometimes became nauseous but it was hard for him to tell whether this was the headache or his GERD.  On several occasions, the GERD caused him to fear he was having a heart attack and to seek treatment.  He took Prevacid for this.  GERD interfered with the type and amount of food he ate and could cause diarrhea.  (T at 10-11.)  He felt that he had hearing loss and tinnitus from the accident with the heater in service, both from the loud noise it would have caused and the head injury.  He was submitting lay statements to document the level of noise involved.  He had received calming treatment for tinnitus, which occurred every day, but he did not wear hearing aids.  (T at 11-12.)  He had discontinued taking some pain medicines because they were so strong that they interfered with his ability to function at work.  (T at 12.)  


New and Material Evidence

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

A disorder will be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumption period, and that the veteran still has the same disorder.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).    

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, such as the veteran's, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

As noted, service connection for genu recurvatum was denied by a rating decision dated in May 1956.  The rating decision noted that the induction examination showed genu varus, mild.  Veteran claimed occasional leg cramps.  The rating decision further reported that:  Service records showed that three days after beginning basic training ,the Veteran "turned in" with a sore ankle.  He gave several versions of having suffered fracture of the leg prior to service, and walked with a limp since.  At another interview, he claimed frcture of the elft lower leg about one year prior to entry into service, and since that time had not walked, being moved from place to place in a wheel chair.  On reporting to the training center, he did his first walking.  X-ray of the lower extremity was negative.  He was medcially surveyed, and the follwing findings were given:  There was clonus of the feet and patella, unsustained.  He had a genu recurvatum, bilateral, much more marked on the left leg, where there was also some lateral rotation of the tibia on the femur when hyper extension was carried out.  X-rays of the knees were negative.  He was discharged for failing to meet the minimum standards for enlistment at induction.  The rating decision's conclusion was that there was no permanent aggravation of the disability that preexisted service.  There was no evidence of knee injury or disease in service, and the genu recurvatum, bilateral, was found to have not been incurred in or aggravated in service and to have existed prior to ienlisment.  

The veteran was advised of this rating decision and his appellate review rights in May 1956 and he did not appeal.  As such, the May 1956 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Evidence received since May 1956 includes VA treatment records dated in September to October 2002 in which the Veteran received treatment for left knee pain with physical therapy ordered and the use of a knee brace and cane noted. 

In June 1956, the Veterna's mother submitted a statement that he fraxtured a knee in serice and that financially, he needed the assistance of the VA.

In December 2000, A.M. submitted a statement that he served with the Veteram, who was hospitalized in service with depression with anxiety neurosis and injury to the right leg and was later discharged for these conditions.  

In January 2007, the Veteran testified that within one month of his commencing military service, he received treatment for his left leg.  Transcript of hearing at page 3 or T. at 3.  While he was in service, he had a fall and injured the left leg, for which he was required to sepnd one month in bed.  Id.  He was talken to a base camp hospital and received left leg treatment and then he was sent to a general hospital in San Diego.  T. at 4, 8.  After discharge, he received left leg treatment immediately in Puerto Rico through the VA on 8th Street, in 1956.  T. at 4, 8.  

The additional evidence received regarding genu recurvatum, left leg, is not so significant that it must be considered in order to decide the merits of the claim and, therefore, it is not new and material.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.156(a) (2001).  In large part, this evidence shows treatment and the Veteran's subjective impression that his left leg was worsened by service, without providing evidence to support this contention which is so significant that it must be considered in order to decide the merits of the claim.  Specifically, his mother's and his friend A.M.'s statements of injury in service are not sufficiently significant to meet this burden, as there is no evidcne that they actually witnessed any such injury.  That there was left leg treatment in service was already known at the time of the 1956 final decision.  While the Veteran currently states that he fell in service, the fall is not so significant that it must be considered in order to decide the merits of the lcaim, as it does not address the underlying reason for the final decision.  The claim was initially denied based on a conclusion that there was no evidence of permanent aggravation of the pre-service condition during service.  That the Veteran fell in service would not, by itself, or in conjunction with the other evidence received, undermine this consludion.  As the additional evidence received is not new and material, the claim may not be reopened for de novo review, and it remains finally denid.  38 U.S.C.A. §§ 5108, 7105.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes obligations on VA in terms of its duties to notify and assist claimants.  

In this case, the Veteran filed a claim to reopen the issue of service connection for his left leg condition in January 2001, which the RO addressed in a February 2002 rating decision which provided the following "ANALYSIS":  The evidence shows that Bilateral Genu Recurvatum, claimed as a "condition of the leg," existed prior to service.  There must be objective evidence of worsening of a pre-existing condition in order to establish service connection gby aggravation.  There is no evidence that the condition permanently worsened as a result of service.  Therefore, while there was no pre-decisional notice to the Veteran as to what evidence must be received, to be new and material, as such, the RO adequately advised the Vetean in the rating decision as to what evidence was required in order to grant the claim.  In a "VCAA" letter dated in July 2004, the RO advised the Veteran of the requirement of submitting new and material evidence to roepene the claim.  In an August 2005 Supplemental Statement of the Case, the RO reajudicated the claim, obviating any harm caused by the failure to predecisionally apprise the Veteran of the new and material evidence requirement.  While the RO errantly applied the standard for new and material evidence applicable to claims to reopen received after August 29, 2001, the Board notes that regardless of whether this standard or the one applciaple through Agust 29, 2001, is applied, here, the result would be the same, that no new and material evidence is found to have been received.  Further, there was no harm caused to the Veteran by the notice error, as the Juyl 2004 VCAA letter did apprise the Veteran that the claimfor service connection for genu recurv


The VCAA notice requirements were satisfied by virtue of letters sent to the claimant in May 2001, July 2006, and October 2006, which advised the claimant of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also told to provide any relevant evidence in his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He was specifically told that it was his responsibility to support the claims with appropriate evidence.  Although the letters were not all sent until after the initial adjudication of the claims, the claims were subsequently readjudicated, and a supplemental statement of the case was furnished in April 2007.  The veteran was provided information regarding the effective date of a grant of benefits and disability ratings in the July 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify has been satisfied, and the Board can identify no prejudice to the veteran resulting from any defect in meeting that duty.  See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. May 16, 2007) (requiring VA to presume errors in VCAA notice to be prejudicial to appellant, and shifting burden to VA to demonstrate error was not prejudicial).   

The Board also concludes VA's duty to assist has been satisfied.  The claimant's service and all potentially relevant VA medical records are in the file.  He was afforded VA examinations under 38 C.F.R. § 3.159.  All identified records have been obtained. 

Thus, VA satisfied its duties to inform and assist the claimant at every stage of this case, as those responsibilities have evolved over the life of this lengthy appeal.  Therefore, he is not prejudiced by the Board entering a decision at this time.  See  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


Claims finally denied

The Veteran seeks service connection for genu recurvatum of the left lower extremity and an acquired psychiatric disorder.  The Veteran testified that within one month of his commencing military service, he received treatment for his left leg.  (Transcript of hearing at page 3 or T. at 3.)  While he was in service, he had a fall and injured the left leg, for which he was required to sepnd one month in bed.  Id.  After a month of this left leg condition continuing, he fell into a depression and a few times he thought of suicide.  He was talken to a base camp hospital and received both psychiatric treatment and left leg treatment and then he was sent to a general hospital in San Diego.  T. at 4, 8.  After discharge, he received left leg treatment immediately in Puerto Rico through the VA on 8th Street, in 1956.  T. at 4, 8.  The Vetran testified that he the left leg condition affected him mentally as well, for which he has received treatment, for his continuing symptoms, from the VA Medical Center in San Juan.  T. at 5, 8A claim for service connection for genu recurvatum of the left lower extremity was previously considered and denied by the RO in a rating decision dated in May 1956.  The Veteran did not appeal the decision and as such, the May 1956 decision represents a final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

A claim for service connection for an acquired psychiatric disorder was previously considered and denied by the RO in a rating decision dated in October 1998.  The Veteran did not timely perfect an appeal of the decision and as such, the October 1998 decision became a final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302(b), 20.1103.


New and Material Evidence Requirement Defined

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore initially undertake review of the new and material evidence issue.

In requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran was not accurately advised of these criteria, as will be explained below.  Nonetheless, the Board finds, for reasons as discussed below, the deficiency in notice does not inure to the Veteran's prejudice.  Accordingly, the Board may proceed with appellate review.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  The Board notes that there was a regulatory change in the definition of new and material evidence with respect to all claims made on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2001).  As the Veteran filed his claims to reopen the previously denied claims in September 1999 and August 2000, respectively, the earlier definition of new and material evidence remains applicable in this case.  (The deficiency in notice of applicable criteria referenced above pertains to this point-the RO erroneously advised the Veteran of the definition of new and material evidence with respect to claims made on or after August 29, 2001).

Under the earlier (applicable) definition, new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the May 1956 rating decision, the evidence of record consisted of service treatment records.  Significantly, the claim for genu recurvatum of the left lower extremity was denied because the condition existed prior to service and was not permanently aggravated thereby.  It was found that there was no evidence of knee or other lower extremity injury or disease in service.  

Turning to the October 1998 rating decision, by that time, the evidence of record included service treatment records and VA treatment records.  Under the law applicable at that time, the claim was not considered on its merits and was denied as "not well grounded."  Significantly, the claim for an acquired psychiatric disability was denied because the condition was first shown many years after service and was not related by any medical evidence thereto.  


Additional Evidence Received

Subsequent to both the May 1956 and the October 1998 rating decisions, the Veteran submitted a December 2000 statement from A.M., which states that he joined the service with the Veteran in September 1955 and served in the same company with him, and, according to his own knowledge, the Veteran was hospitalized for depression with anxiety neurosis and an injury to the right leg at the U.S. Naval Hospital in San Diego, California, in 1956.  He was reportedly discharged from service for these conditions.  At the 2007 DRO hearing, the Veteran presented testimony that he sustained a fall in service, injuring his left lower extremity.  See Transcript of hearing testimony at pages 3-4.

With regard to the claim for service connection for an acquired psychiatric disorder, this additional evidence was not previously of record and bears directly and substantially upon the specific matters under consideration, specifically, whether the Veteran had in-service treatment for a psychiatric disorder.  Additionally, the claim should be reopened based on a change in the law that took effect since the final decision that the claim was not well grounded.  Specifically, the new law would preclude a decision on the not-well- grounded basis, effectively undermining the old decision's finality.  See Veterans Claims Assistance Act of 2000.  Since 2000, the Veterans Claims Assistance Act has required VA to provide additional assistance to Veterans to make their claims well grounded.  In sum, the new evidence and the new law is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.  Therefore, the Board finds that the lay statement, when considered with the new law, constitutes new and material evidence that is sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (1998-2008).

The Board finds no prejudice to the Veteran in deciding the case on its merits at this time, as the RO has already considered and denied the case on its merits, including consideration of the statement received from A.M.  See Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  The lack of notice to the Veteran as to the correct standare for new and material evidence in this claim does not harm him, as the Board, like the RO, finds that new and material evidence was received.  Nonetheless, for reasons to be discussed below, the claim must remain denied, on its merits.  

Merits consideration of claim for service connection for acquired psychiatric disorder

The Board has reviewed all the evidence in the Veteran's claims folder, which includes, but is not limited to:  service treatment records; his contentions, including those presented before a RO DRO in January 2007; VA records for outpatient treatment from 1998-2007.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on this claim.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he incurred certain injuries during service or that he experienced certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The most recent VA treatment records primarily show the diagnosis of major depressive disorder with psychotic features, the latter being in remission under treatment.  The Board thus concedes the Veteran currently has a chronic psychiatric disorder.  As for his claim that he should be service-connected for this condition, service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

The first question that must be addressed is whether incurrence of an acquired psychiatric disorder is factually shown during service.  The Board concludes it was not.  The service examination and treatment records are devoid of reference to psychiatric problems, even thought Veteran was hospitalized in service and therefore was obviously medically observed in service.  He ultimately appeared before a Board of Medical Survey and was discharged for physical, not mental, disability.  Accordingly, the preponderance of the evidence is against any finding that an acquired psychiatric disability was shown during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Certain psychiatric conditions such as psychoses can be service-connected on such a basis.  However, these provisions are not applicable here, as the first showing of an acquired psychiatric disorder was not for many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b), by evidence of continuity of symptomatology.  Such evidence is lacking here.  To the contrary, the earliest mental health treatment record on file is a September 18, 1974, Registration Form of the R. P. Mental Health Center, wherein the Veteran is recorded as stating that his only earlier treatment for his mental illness had been in the Emergency service, which service had referred him to the clinic.  Consistent with this, a May 1975 letter from the State Insurance Fund noted the following, in connection with a claim by the Veteran of incurring a work accident or occupational illness:

The petitioner alleges that on January 4, 1974, while he was directing a group discussing matters related to baseball, an argument arose among the group to which some players belonged and he felt nervous with head ache, chest pain and dizziness.  

On January 13, 1974, our internist Dr. [F.A.] gave a report in which he diagnosed:  1.  Exogenous obesity; 2. Essential hypertension (both not related [to the Veteran's job as a Supervisor of Recreation, Public Parks and Recreation]).  

On July 8, 1974, our psychiatrist Dr. [L.R.R.M.] diagnosed:  "anxiety neurosis with depressive features," and on May 5, 1975, the committee determining causal relation determined that this condition did not have a relation with the job of the petitioner, nor with the alleged facts.

May 13, 1975, letter of the State Insurance Fund.  

Similarly, and consistent with this, the Veteran stated in September 1999, that in July 1974, anxiety neurosis with depressive features was diagnosed.  He added that he then started psychiatric treatment on September 18, 1974, at the R. P. Mental Health Center, after he was found wandering, with loss of memory, in a town other than his own town.  Similarly, and consistent with this, there are several notations in the claims file that the initial complaint of and medical recording of mental illness was in 1974, and that the Veteran initially attributed this illness to civilian job stress, as opposed to military service.  

VA treatment records dated in February and March 2002 show that the Veteran received psychotherapy, evaluation and management for substance abuse/dependence and depression.  VA treatment records dated from 2003-2005 show treatment for depressive symptoms including Major Depressive Disorder with psychotic features, which diagnosis is referenced above.

Accordingly, the preponderance of the evidence shows that mental illness was not a continuous problem since service.  Treatment for mental illness is not shown until many years after service.  In light of the clear evidence that mental illness was first treated many years after service and the service records devoid of reference to mental illness, the lay statement and testimony of mental health treatment in service are not credible when compaired against the contemporaneous evidence of initial manifestation many years after service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on this theory of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical, or in some cases, lay evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran clearly has a current disability and has, by his testimony and with A.M.'s statement, provided lay evidence of treatment in service.  The remaining question, therefore, is whether there is competent evidence of a relationship between the two, that is, a nexus.

For this analysis, the Board assunes that it is accurate, as advised by A.M., that the Veteran received psychiatric treatment in service.  However, in this case, to be competent, evidence of a nexus must be medical in nature, as opposed to received from a layman.  While the Veteran  and A.M., as laymen, are competent to testify as to the existence of psychiatric symptomatology, neither is competent or qualified, as a laypersons, to diagnose a psychiatric disorder or its cause.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  As relevant to the instant matter, any psychiatric condition is not a disorder that is capable of lay observation but rather is a medical diagnosis of a disease that must be rendered by a competent medical professional, with an appropriately medically-informed etiology, under the governing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Accordingly, for all of the above reasons, the Board concludes that there is no competent evidence of a nexus between the Veteran's service and his current psychiatric disability, due to the lack of any medical evidence of a nexus.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.  

VA's Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously required that the claimant be requested to provide any evidence in her or his possession that pertains to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, for claims pending on or after May 30, 2008, as is the case here, 38 C.F.R. § 3.159 has been amended to eliminate such a requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini, the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Initially, a November 2000 letter, sent prior to the unfavorable AOJ decision in February 2002, advised the Veteran that service connection for an acquired psychiatric disorder had been denied because there was no record of treatment in service of a psychiatric disorder and the evidence demonstrated that a psychiatric disorder was first shown many years after service.  Before further action could be taken on his claim, it would be necessary for him to submit additional evidence of treatment for the claimed disability.  While this letter falls short of identifying all of the types of evidence that might assist the Veteran to substantiate his claim, it minimally notified him of the evidence and information necessary to substantiate his claim for service connection.  The letter also fell short of informing the Veteran of the evidence that VA would attempt to obtain and what evidence he was responsible for identifying or submitting to VA.  

Fortunately, a July 2004 letter, sent after the February 2002 rating decision, advised the Veteran of these things.  Additionally, a June 2005 letter repeated the VA's duties to assist in obtaining information to the Veteran and sought other clarification from him.  The Veteran's claim was readjudicated by the RO subsequent to this notice, in August 2005, thereby correction any possible prejudice caused by an untimely notice.  
 
Additionally, an August 2007 letter, sent after the February 2002 rating decision, advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the Veteran's claim was not readjudicated by the RO subsequent to this, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate disability rating or effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision based on any error contained in the VCAA duty to notify notice(s).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  All that the VCAA requires is that the duty to notify be satisfied and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Therefore, based on the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran. 

Duty to Assist

Turning to the duty to assist, the Veteran's service treatment records (STRs) and post-service medical records were considered by both the RO and the Board in connection with the adjudication of his claim.  No potential sources or locations of relevant records have otherwise been identified either by the Veteran or by a review of the record for which VA has not satisfied all required duties to attempt to obtain.  The Board finds that there is no indication whatsoever that the STRs that are of record are incomplete in any manner, given the presence of entrance and discharge (for physical disability) examinations, dental records, and treatment records covering the short period of the Veteran's period of service.  Accordingly, the Board finds that any further attempts to obtain STRs would be futile because all records have already been obtained and associated with the claims file.  

The Board observes that in a June 2004 remand, the Board directed the RO to obtain updated treatment records and seek to confirm with the Veteran whether he desired service connection for a bilateral lower extremity disorder.  In a July 2006 remand, the Board directed the RO tooffer the Veteran a hearing.  A review of the record indicates that the RO has completed, to the extent possible, the development requested by the Board in its remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the updated treatment records were obtained and the Veteran did testify at a hearing, as noted.  While the Veteran did not reply to the request regarding his right lower extremity, the Veteran stated in April 2007 that he has no other evidence to submit.  

VA must provide a claimant with a medical examination or medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that there is no credible evidence that the Veteran received treatment for a psychiatric problem  during active duty service.  That is, assuming that the Veteran and A.M. are competent to to recall the cause(s) of the Veteran's hospitalization in service, their recall of psychiatric treatment at that time differs dramatically than from the cause shown on the contemporaneous, medically-informed service treatment records, whic cause is physical in nature (left lower extremity).  VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Thus, for all of the above reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors committed, if any, were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of this claim.


ORDER

New and material evidence having been received on the issue of service connection for an acquired psychiatric disorder, the claim to reopen is granted and the appeal is allowed to this extent only.  

Service connection for an acquired psychiatric disorder is denied.

New and material evidence not having been received on the issue of service connection for genu recurvatum of the left lower extremity, the claim to reopen is denied.  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


